



EXHBIT 10.1


    
EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of the 27th
day of March, 2017 by and between M. PONDER HARRISON (hereinafter “Executive”),
whose address is 740 Arden Close NW, Atlanta, Georgia 30327, and ALLEGIANT
TRAVEL COMPANY, a Nevada corporation (hereinafter “the Company”), whose address
is 1201 N. Town Center Drive, Las Vegas, Nevada 89144.


W I T N E S S E T H


WHEREAS, the Company desires to employ Executive as its executive vice
president- chief marketing officer and Executive desires to be so employed
pursuant to and in accordance with the terms and conditions hereinafter set
forth; and
NOW, THEREFORE, for and in consideration of the above premises, the terms and
covenants herein contained, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged by Executive and the
Company, it is hereby agreed as follows:
1.Employment. The Company hereby employs Executive and Executive hereby accepts
employment by the Company upon all of the terms and conditions as are
hereinafter set forth. Terms of employment with the Company are also governed by
the Company’s employment policies in effect from time to time. The Company shall
provide a copy of such employment policies to Executive upon request. In the
event of any conflict between the terms of this Agreement and the generally
applicable employment policies, the terms of this Agreement shall prevail.


2.Scope of Services.
A.Executive shall be employed by the Company as the executive vice
president-chief marketing officer of the Company. Executive shall report to the
Company’s President (“President”) and Board of Directors (“Board”). Executive’s
duties shall include those indicated above and such other duties assigned to him
by the President or the Board from time to time.
Executive’s services are mutually agreed to be unique personal services.
Executive acknowledges that the Company is relying upon Executive’s experience,
expertise and other qualifications in entering into this Agreement. Executive
shall not assign or delegate any right, obligation or duty hereunder to any
other person or entity without the express written consent of the Company.
B.During Executive’s period of service hereunder, Executive agrees to perform
such services not inconsistent with Executive’s position as shall from time to
time be assigned to Executive by the Company’s President or Board. During the
term of this Agreement, except for disability, illness and vacation periods,
Executive shall devote Executive’s full productive time, attention and energies
to the position of executive vice president-chief marketing officer of the
Company and its operating subsidiaries.
C.Executive shall be required to reside in Las Vegas, Nevada during his
employment under this Agreement.
D.Executive’s expenditure of reasonable amounts of time in connection with
outside activities, not competitive with the business of the Company, such as
outside directorships or charitable activities, shall not be considered in
contravention of this Agreement so long as such activities do not interfere with
his performance of this Agreement. Further, it is understood and agreed by the
parties hereto that Executive is entitled to engage in passive and personal
investment activities not interfering with his performance of this Agreement.
3.Limitations of Duties. Executive shall not, without consent first being given
by the Company, which consent may be general authority from the Company:
A.Take part in activities detrimental to the best interests of the Company,
including rendering any services to any other firm or entity which conflict or
interfere with the performance of Executive’s duties hereunder.
B.Exceed any limitations on his authority that may be established by the Board.
C.Enter into any contract, oral or written, in the name of, for or on behalf of
the Company other than in the ordinary course of business.
D.Use any money belonging to the Company or pledge its credit other than in the
ordinary course of business.
E.Commit or suffer to be committed any act whereby the Company’s property may be
subject to attachment or seizure.
F.Cause the Company to become a guarantor, surety or endorser or give any note
for the benefit of any other person whomsoever.
Upon a breach of any provision under this Item 3, the Company shall have the
right to terminate this Agreement for cause as set forth in Item 6E hereof and
to pursue any other remedies available to the Company as a result of such
breach.





--------------------------------------------------------------------------------





Executive shall indemnify and hold the Company harmless from and against any and
all damages, actions, causes of action, claims and other liabilities, contingent
or otherwise, directed toward the Company by others as a result of Executive’s
violation of any of the provisions of this Item 3.
4.Compensation.
A.Equity Grants. Upon the effective date of this Agreement, Employee will be
granted 48,000 shares of restricted stock (the “Restricted Stock”) under the
Company’s 2016 Long-Term Incentive Plan.
B.Restricted Stock. The Restricted Stock will be subject to the terms of a
Restricted Stock Agreement to be entered into between the Company and Executive
to evidence this grant. The Restricted Stock will vest in six (6) equal
semi-annual installments commencing on the date that is six (6) months after the
date of grant. Unvested Restricted Stock will be subject to accelerated pro-rata
vesting to the extent provided in this Agreement. Executive shall be entitled to
vote all vested and unvested shares of Restricted Stock and to receive all
dividends paid thereon, until and unless such time as such shares of Restricted
Stock are forfeited in accordance with the terms of the Restricted Stock
Agreement evidencing such grant.
C.No Base Compensation. The equity grants described above are intended to be the
sole compensation payable to Executive under this Agreement. As such, Executive
shall not be entitled to any base salary.
D.No Participation in Annual Bonus Plan. The equity grants described above are
intended to be the sole compensation payable to Executive under this Agreement.
As such, Executive shall not be entitled to participation in the Company’s
annual bonus plan. However, Executive may be granted a discretionary cash bonus
for extraordinary performance in such amount as may be determined by the Board
in its sole discretion.
E.Participation in Future Equity Grants. It is not anticipated that Executive
will participate in annual equity grants to the Company’s senior officers, but
in the event of extra- ordinary performance, the Board may, in its sole
discretion, choose to provide an equity grant to Executive in such amount as the
Board may determine.
F.Fringe Benefits. The Company shall provide Executive health and dental
insurance for Executive and his wife at the Company’s cost and such vacation
time, sick leave and other fringe benefits, including but not limited to
participation in any pension, 401(k) and employee benefit plans that may be
maintained by the Company from time to time as are made generally available to
other management employees of the Company in accordance with Company policies.
The Company reserves the right to change the benefits available under its
benefit plans at any time or times.
G.Positive Space Travel. Executive shall be entitled to passes for air travel on
the flights of the Company (and any successor-in-interest to the Company) for
Executive and his spouse on a positive space basis at no cost to Executive.
H.Expense Reimbursement. In addition, the Company shall reimburse Executive for
any expenses incurred by Executive in connection with the business of the
Company, as approved by the Company. These expenses may include expenses for
travel, business promotion, association memberships, and any other expenses as
may be approved by the President or Board from time to time. The Company shall
reimburse Executive for such out-of-pocket expenses by the tenth (10th) day of
the month following the month in which such expenses were incurred (and
appropriate documentation thereof has been provided to the Company). The Company
may issue to Executive a company credit card. In such event, Executive agrees to
use such card only for the expenses reimbursable under this paragraph. Executive
agrees to keep the card securely. In the event of loss or theft, the issuing
authority and the Company shall be informed immediately. The card shall be
returned to the Company forthwith on the termination of Executive’s employment
for any reason whatsoever.
I.Payroll Taxes. Executive shall bear full responsibility for the employee
portion of all payroll taxes. Such amounts may be paid, at Executive’s request,
by the cancellation of such number of shares of Restricted Stock upon vesting as
may be necessary to fund the payroll tax obligation based on a value equal to
the closing stock price of the Company’s stock on the last trading day prior to
the date of vesting.
J.Deductions. If any cash compensation is paid to Executive hereunder, then
deductions shall be made from Executive’s salary for social security, Medicare,
federal and state withholding taxes, and any other such taxes as may from time
to time be required by governmental authority.
K.The compensation provided for Executive hereunder is inclusive of any fees
received by Executive as an officer of the Company or any other company or
corporate body in which Executive holds an office as a nominee or representative
of the Company. Any such amounts received by Executive shall be paid over to the
Company.
L.Clawback Agreement. In accordance with the Company’s clawback policy,
Executive hereby agrees to reimburse the Company for all or any portion of any
bonuses or incentive or equity-based compensation if the Compensation Committee
in good faith determines: (a) the payment or grant was based on the achievement
of certain financial results that were subsequently the subject of a material
financial restatement (other than as a result of a change in accounting
principles) and a lower payment or award would have occurred based upon the
restated financial results; or (b) the Executive engaged in fraud or intentional
misconduct related to the Company or its business. In each such instance, the
Company will, to the extent practicable and allowable under applicable law,
require reimbursement of any bonus or incentive or equity based compensation
awarded or effect the cancellation of any unvested or deferred stock awards
previously granted to the Executive in the amount by which the Executive’s bonus
or incentive or equity based compensation for the relevant period exceeded the
lower payment that would have been made based on the restated financial results,
or such other amount as determined by the Compensation Committee, provided that
the Company will not be entitled to recover bonuses or incentive or equity based
compensation paid more than three years





--------------------------------------------------------------------------------





prior to the date the applicable restatement is disclosed. The Company agrees
that the initial grant of Restricted Stock is not subject to clawback.
5.Term. The initial term of this Agreement shall commence as of March 27, 2017
(the “Effective Date”) and shall continue until March 27, 2020. The term may be
extended from year to year thereafter upon written agreement of the parties
specifying the compensation arrangement for the extension period.
6.Termination:
A.This Agreement shall be terminated upon Executive’s death or upon a physician
certified disability which permanently or indefinitely renders Executive unable
to perform his usual duties on behalf of the Company. In the event of a
termination for death or disability, all outstanding stock options, restricted
stock grants and stock appreciation rights held by Executive at the time shall
become vested on a pro rata basis through the end of the last calendar month
ending on or before the Termination Date (as hereinafter defined). By way of
example, if 8,000 shares of Restricted Stock are to vest on March 27, 2018 and
the Termination Date is January 27, 2018 (four months after the last vesting
date), then four-sixths or 5,333 of the shares of Restricted Stock to have
vested on March 27, 2018, shall become vested on the January 27, 2018
Termination Date.
B.Executive may, without “Good Reason” (as defined in paragraph D below),
terminate this Agreement by giving to the Company ninety (90) days prior written
notice and such termination shall be effective on the date specified by
Executive but in no event earlier than the ninetieth (90th) day following the
date of such notice. In such event, Executive shall continue to render his
services up to the Termination Date if so requested by the Company. In the event
of such a resignation without Good Reason, all then unvested stock options,
restricted stock grants and stock appreciation rights held by Executive shall be
immediately forfeited.
C.The Company may, without “Cause” (as defined in paragraph E below), terminate
this Agreement at any time by giving to Executive written notice and such
termination shall be effective on the date specified by the Company. At the
option of the Company, Executive shall immediately cease performing his duties
hereunder upon receipt of the notice. If terminated without Cause pursuant to
this paragraph C, Executive shall be entitled to continue to participate in the
Company’s fringe benefits for six (6) months following Executive’s termination
and all outstanding stock options, restricted stock grants and stock
appreciation rights held by Executive at the time shall become vested on a pro
rata basis through the end of the last calendar month ending on or before the
Termination Date.
D.Executive may terminate this Agreement immediately for “Good Reason”. For
purposes of this Agreement, Good Reason shall be defined as (i) failure of the
Company to make any payment or provide any benefit to Executive hereunder, which
failure is not cured within thirty (30) days after the Company’s receipt of
written notice of such default, or (ii) a material diminution of Executive’s
duties and responsibilities or his title without Executive’s consent; (iii) the
imposition of a requirement on Executive to report to a new President or to
another officer unless approved by Executive, or (iv) the principal location at
which Executive is to perform his duties is relocated to a place more than fifty
(50) miles from Las Vegas, Nevada. Any termination under this paragraph D shall
take effect immediately upon the Company’s receipt of written notice from
Executive after the expiration of any applicable cure period. If Executive
terminates this Agreement for “Good Reason” pursuant to this paragraph D,
Executive shall be entitled to continue to participate in the Company’s fringe
benefits for six (6) months following Executive’s termination and all
outstanding stock options, restricted stock grants and stock appreciation rights
held by Executive at the time shall become vested on a pro rata basis through
the end of the last calendar month ending on or before the Termination Date.
E.The Company may terminate this Agreement immediately for “Cause”. For purposes
of this Agreement, “Cause” shall be defined as any of the following: (i)
Executive shall commit a felony or other act involving moral turpitude, which
other act is materially detrimental to the Company; (ii) Executive shall
knowingly commit any act of prohibited conduct as set forth in Item 3 of this
Agreement; (iii) Executive shall commit any act, specifically including but not
limited to drug or alcohol abuse, which act is materially harmful to the
Company, or which in the reasonable opinion of the Company’s Board brings the
Company into disrepute; (iv) Executive shall commit any act of fraud,
dishonesty, theft or misappropriation, whether or not related to his activities
on behalf of the Company, including providing false reports or accounts to the
Company or deliberately making false statements about the Company, its services,
employees, customers or suppliers; (v) intentional or repeated material neglect
of Executive’s duties; (vi) breach by Executive of any other material provision
of this Agreement; (vii) Executive shall become the subject of a bankruptcy
proceeding or otherwise make an arrangement or composition with creditors
generally; (viii) Executive shall engage in anti-social behavior (such as
fighting, indecency, harassment, sexual or racial harassment or discrimination,
intimidation of others, physical violence or assault) during the course of
performing duties for the Company or against another employee outside of work;
(ix) Executive shall have possession of illegal drugs at the Company’s
workplace; or (x) Executive shall perform duties in a negligent or dangerous
manner which causes or is likely to cause material loss or injury. This
Agreement may not be terminated by the Company under subclause (v), (vi) or (x)
of this Item unless and until the Company has provided Executive with written
notice of such violative conduct and Executive has failed to cure (or fails to
commence and thereafter diligently pursue the cure) such act within thirty (30)
days after Executive’s receipt of such written notice; provided, however, that
no right to cure shall be available for a second or subsequent violation of the
same provision within any twelve (12) month period. Any termination under this
paragraph E shall take effect immediately upon Executive’s receipt of written
notice from the Company or expiration of any applicable cure period, whichever
is later. The failure of the Company to terminate this Agreement for cause as a
result of any of the foregoing at any one or more times shall not affect the
Company’s ability to terminate





--------------------------------------------------------------------------------





this Agreement for cause as a result of the subsequent occurrence of any act
giving rise to “cause” hereunder, provided that Executive is still provided with
a notice to cure if applicable in accordance with the above. In the event of
such a termination for Cause, all then unvested stock options, restricted stock
grants and stock appreciation rights held by Executive shall be immediately
forfeited.
F.Upon termination, Executive shall have no obligation to provide any additional
services, and except as expressly provided above, the Company shall only be
obligated to pay to Executive the portion of any amounts due as of the
termination date, together with all unreimbursed out-of-pocket expenses incurred
by Executive.
G.Termination of Executive’s Obligations. Executive’s obligations under Items 7
and 8 of this Agreement shall survive the expiration of the term of this
Agreement without renewal and termination of Executive’s employment as provided
in such Item.
H.Resignation of Positions upon Termination. On the termination of this
Agreement for any reason whatsoever, Executive shall at the request of the
Company immediately resign (without prejudice to any claims which Executive may
have against the Company arising out of this Agreement or the termination
thereof) from all and any offices which Executive may hold as an officer of the
Company and from all other appointments or offices which Executive holds as a
nominee or representative of the Company and if Executive should fail to do so,
the Company is hereby irrevocably authorized to appoint another person in
Executive’s name and on Executive’s behalf to sign any documents or do anything
necessary or requisite to effect such resignation(s) and/or transfers.
I.Termination Date. For all purposes of this Agreement the “Termination Date”
shall refer to the effective date of termination as set forth above.
7.Nonsolicitation of Employees. As a material inducement to the Company’s
employment of Executive, the provisions of this Item 7 shall apply.
A.    For purposes of this Item, the following terms and provisions shall have
the following meanings:
(i)    “Prohibited Time Period” shall mean the period beginning on the date of
execution hereof and ending on the date that is two (2) years after the
termination of employment for any reason whatsoever of Executive.
(ii)    “Prohibited Employee” means any employee, independent contractor or
consultant of the Company who worked for the Company or its subsidiaries at any
time within six (6) months prior to the Determination Date.
(iii)    “Determination Date” shall mean any date as of which a determination is
being made as to who is a Prohibited Employee.
B.    Executive agrees that during the Prohibited Time Period, he shall not, for
any reason, without the prior written consent of the Company, on his own behalf
or in the service or on behalf of others, hire any Prohibited Employee or
request or induce any Prohibited Employee to terminate that person’s employment
or relationship with the Company or to accept employment with any other person.
C.    The parties agree that: (i) the covenants and agreements of Executive
contained in this Item are reasonably necessary to protect the interests of the
Company in whose favor said covenants and agreements are imposed in light of the
nature of the Company’s business and the professional involvement of Executive
in such business; (ii) the restrictions imposed by this Item are not greater
than are necessary for the protection of the Company in light of the substantial
harm that the Company will suffer should Executive breach any of the provisions
of said covenants or agreements; (iii) the covenants and agreements of Executive
contained in this Item have been independently negotiated between the parties
and served as a material inducement for the Company to enter into this
Agreement; and (iv) the period of restriction referred to in this Item is fair
and reasonably required for the protection of the Company.
D.    Executive acknowledges that a material breach by Executive of any part of
this Item will result in irreparable and continuing damage to the Company and
any material breach or threatened breach of the covenants provided in this Item
shall be subject to specific performance by temporary as well as permanent
injunction or any other equitable remedies of any court of competent
jurisdiction without any requirement of the Company to post bond or prove actual
economic damage.
E.    The covenants and agreements on the part of Executive contained in this
Item shall be construed as agreements independent of any other agreement between
Executive and the Company. The existence of any claim or cause of action of
Executive against the Company, whether predicated on this Agreement or
otherwise, shall not constitute a defense to the enforcement by the Company of
each of such covenants and agreements or otherwise affect the remedies to which
the Company is entitled hereunder.





--------------------------------------------------------------------------------





F.    If the provisions of this Item 7 should ever be adjudicated to exceed the
time or other limitations permitted by applicable law in any jurisdiction, then
such provisions shall be deemed reformed in such jurisdiction to the maximum
time, or other limitation permitted by applicable law.
8.Confidential Information.
A.During the period beginning on the execution date of this Agreement and ending
on the third (3rd) anniversary of any termination or expiration of this
Agreement, Executive agrees that he shall not, except in pursuit of the
Company’s business or with the prior written consent of the Company, for his own
benefit or for the benefit of any other person or entity:
(i)directly or indirectly disclose, reveal, report, duplicate or transfer any
Confidential Information to any other person or entity outside of the Company;
(ii)directly or indirectly aid, encourage, direct or allow any other person or
entity outside of the Company to gain possession of or access to Confidential
Information;
(iii)directly or indirectly copy or reproduce Confidential Information, except
as required as part of Executive’s duties; or
(iv)directly or indirectly use, sell or exploit any Confidential Information or
aid, encourage, direct or allow any other person or entity to use, sell or
exploit any Confidential Information.
This covenant shall not apply to any Confidential Information now or hereafter
voluntarily disseminated by the Company to the public, or which otherwise has
become part of the public domain through means other than a breach of
Executive’s duty of confidentiality hereunder.  “Confidential Information”, for
purposes of this Agreement, shall mean information of the Company that
constitutes a trade secret or confidential information under Nevada law and
shall include, but not be limited to,  all relevant information (whether or not
reduced to writing and in any and all stages of development), concerning the
Company and its services, plans, business practices, methods of operation,
financial information, names or lists of names of employees, contractors,
suppliers and customers, employee compensation and benefits, other personal
employee information, interpretations, surveys, forecasts, marketing plans,
development plans, notes, reports, market analyses, specialized software and
databases and other information related to suppliers and customers that could be
used as a competitive advantage by competitors if revealed or disclosed to such
competitors or to persons or entities revealing or disclosing same to such
competitors; together with any and all extracts, summaries and photo, electronic
or other copies or reproductions, in whole or in part, stored in whatever
medium. Confidential Information also includes business information of the
Company now known by Executive, or in Executive’s possession, or hereafter
learned or acquired by Executive that derives economic value, actual or
potential, from not being generally known to, and not being readily
ascertainable by proper means by other persons who can obtain economic value
from its disclosure or use. Confidential Information may be written or oral,
expressed in electronic media or otherwise disclosed, and may be tangible or
intangible. Confidential Information also includes any information made
available to the Company by its customers or other third parties and which the
Company is obligated to keep confidential. Executive acknowledges that the
Confidential Information is secret, confidential and proprietary to the Company
and has been or will be disclosed to and/or obtained by Executive in confidence
and trust for the sole purpose of using the same for the sole benefit of the
Company. 
B.Executive hereby acknowledges and agrees that (i) the Company has expended
considerable and substantial time, effort and capital resources to develop the
Confidential Information, (ii) the Confidential Information is innovative and
must receive confidential treatment to protect the Company's competitive
position in the market and the Company's proprietary interest therein from
irreparable damage, (iii) Executive, by virtue of his relationship with the
Company, has had and will have access to the Confidential Information, and (iv)
the Confidential Information and all physical embodiments or other repositories
of the same shall be and at all times remain the sole and exclusive property of
the Company.
C.Since irreparable harm will otherwise result to the Company in the event of a
breach or threatened breach by Executive of the provisions of Item 8A, the
Company shall be entitled to an injunction restraining Executive from
disclosing, in whole or in part, any Confidential Information, or from rendering
any services to any person, firm, company, association or other entity to whom
such Confidential Information, in whole or in part, has been disclosed or is
threatened to be disclosed. Executive waives any requirement for the Company to
post a bond or prove actual economic damage prior to seeking injunctive relief.
9.Company Property.
A.Executive acknowledges that all recorded information, including without
limitation all notes, memoranda, records, laboratory reports, documents, papers,
computer disks, tapes or other storage media and all other papers and documents
whatsoever which may have been prepared by Executive or have come into
Executive’s possession or control in the course of employment with the Company
(the “Documents”) and other materials owned or used by the Company shall at all
times remain the sole property of the Company.
B.Executive agrees to promptly, upon request of the Company and in any event
upon the termination of Executive’s employment with the Company for any reason
whatsoever, forthwith return to the Company all property whatsoever belonging to
the Company including, without limitation, any laptop computer belonging to the
Company, security passes, credit





--------------------------------------------------------------------------------





cards and all copies of the Documents which have come into Executive’s
possession or control in the course of employment with the Company and Executive
shall not be entitled to and shall not retain any copies thereof.
10.Professional Responsibility.
A.Executive agrees that he will provide in connection with the performance of
all services under this Agreement the skill and diligence normally provided by
competent professionals in the performance of services similar to that
contemplated by this Agreement.
B.Both parties acknowledge and agree that a fiduciary and confidential
relationship has commenced and will continue to exist between them and that said
relationship will continue during the term of this Agreement.
C.Executive represents that he has no conflicts of interest in rendering his
professional services to the Company.
D.Executive shall not during the course of his employment (except as a
representative or nominee of the Company or otherwise with the prior consent in
writing of the Board) be directly or indirectly engaged, concerned or interested
in any other business which: (i) is wholly or partly in competition with any
business carried on by the Company by itself or in partnership, common ownership
or as a joint venture with any third party; or (ii) is a supplier to or customer
of the Company, provided that Executive may own not more than one percent (1%)
of the issued shares of any company which is publicly held and listed on a
national stock exchange or on the Nasdaq Stock Market.
E.Subject to any regulations from time to time issued by the Company, Executive
shall not receive or obtain directly or indirectly any discount, rebate,
commission or other inducement in respect of any sale or purchase of any goods
or services effected or other business transacted (whether or not by Executive)
by or on behalf of the Company and if Executive (or any firm or company in which
Executive is directly or indirectly engaged, concerned or interested) shall
obtain any such discount, rebate, commission or inducement, Executive shall
account to the Company for the amount received by Executive or the amount
received by such firm or company.
F.As an inducement to the Company to enter into this Agreement, Executive
represents and warrants that: (i) he is not a party to any other agreement or
obligation for personal services; (ii) there exist no impediments or restraints,
contractual or otherwise, on Executive’s power, right or ability to enter into
this Agreement and to perform his duties and obligations hereunder; (iii) the
performance of his obligations under this Agreement do not and will not violate
or conflict with any agreement relating to confidentiality, non-competition or
exclusive employment to which Executive is or was subject; and (iv) Executive
has not been involved in any legal proceedings that would be required to be
disclosed in response to Item 401(f) of Regulation S-K promulgated under the
Securities Act of 1933, as amended. As an inducement to Executive to enter into
this Agreement, the Company represents and warrants that there exist no
impediments or restraints, contractual or otherwise, on the Company’s power,
right or ability to enter into this Agreement and to perform its duties and
obligations hereunder.
11.Ownership Of Works and Materials.
A.    Executive agrees that all Works (as defined below) and Materials (as
defined below) are the sole and exclusive property of the Company.
B.    Executive also specifically acknowledges and agrees that any tangible
expression of any Works or Materials were developed, made or invented
exclusively for the benefit of and are the sole and exclusive property of the
Company or its successors and assigns as “works for hire” under Section 201 of
Title 17 of the United States Code.
C.    In the event that any Works or Materials are deemed not to be a work for
hire, Executive agrees to assign, and does hereby irrevocably assign, to the
Company all of his right, title and interest in and to such Works and
Materials.  Executive further agrees to take any actions, including the
execution of documents or instruments, which the Company may reasonably require
to effect Executive’s assignment of rights pursuant to this Item 11C, and
Executive hereby constitutes and appoints, with full power of substitution and
resubstitution, the Company as Executive’s attorney-in-fact to execute and
deliver any documents or instruments which Executive has agreed to execute and
deliver pursuant to this Item 11C.
D.    Executive hereby waives and releases in favor of Company all rights in and
to the Works and Materials and agrees that Company shall have the right to
revise, condense, abridge, expand, adapt, change, modify, add to, subtract from,
re-title or otherwise modify the Works and Materials without Executive’s
consent.
E.    For purposes of this Item 11, “Works” means any work, studies, reports or
analyses devised, developed, designed, formulated or reduced to writing by
Executive at any time while Executive is or has been employed by the Company,
including, without limitation any and all compositions or works of authorship,
concepts, compilations, abridgments, or other form in which Executive may
directly or indirectly recast, transform or adapt any of the foregoing.
F.    For purposes of this Item 11, “Materials” means any product, model,
document, instrument, report, plan, proposal, specification, manual, tape, and
all reproductions, copies or facsimiles thereof, or any other tangible item
which in whole or in part contains, embodies or manifests, whether in printed,
handwritten, coded, magnetic, digital or other form, any Works.





--------------------------------------------------------------------------------





G.    In order to avoid any ambiguity in connection with the creation of any
Work which Executive claims is not covered by this Agreement, Executive agrees
to disclose in writing to the Company complete details on any Works that are
devised, developed, designed, formulated or reduced to writing by Executive at
any time while Executive is or has been employed by the Company.  Such
disclosure shall be made promptly upon development, design or formulation with
respect to any Works created while Executive is employed by the Company, and
shall be disclosed in writing pursuant to such form as the Company may from time
to time provide.
12.Business Opportunities. For so long as Executive is employed by the Company,
Executive will not, without the prior written consent of the Company (which
consent may be withheld by the Company in the exercise of its absolute
discretion), engage, directly or indirectly, in any business, venture or
activity that Executive is aware or reasonably should be aware that the Company
or any affiliate of the Company is engaged in, intends at any time to become
engaged in, or might become engaged in if offered the opportunity, or in any
other business, venture or activity if the Company reasonably determines that
such activity would adversely affect the business of the Company or any
affiliate thereof or the performance by Executive of any of Executive’s duties
or obligations to the Company.
13.Privacy Waivers.
A.The Company reserves the right to stop and search any employee or property of
any employee when entering or leaving the Company’s premises.
B.The Company reserves the right to monitor at any time telephone calls,
electronic communications and information transmitted on Company networks or on
computer equipment which is owned by the Company or on computers on Company
premises that are used for Company business.
14.Notice. All notices required or sent hereunder shall be sent by personal
delivery, overnight priority mail via a nationally recognized overnight delivery
company, or by certified mail, return receipt requested to the address of the
party entitled to receive the notice as set forth above. Notices sent in
accordance with this paragraph shall be deemed received upon personal delivery,
one (1) business day after delivery to a nationally recognized overnight
delivery company or five (5) days after mailed, as aforesaid.
15.Breach by the Company. If there is a dispute regarding the payment of any sum
by the Company hereunder, the Company shall not be deemed to have failed to have
made a payment hereunder if pending the resolution of such dispute, the Company
pays the amount in dispute into court or into an escrow account at the Company’s
bank or with the Company’s counsel.
16.Remedies Not Exclusive. The rights, remedies and benefits herein expressly
specified are cumulative and not exclusive of any rights, remedies or benefits
which any party may otherwise have.
17.Invalid Provisions. The invalidity of any one or more of the clauses or words
contained in this Agreement shall not affect the reasonable enforceability of
the remaining provisions of this Agreement, all of which are inserted herein
conditionally upon being valid in law; and in the event that one or more of the
words or clauses contained herein shall be invalid, this instrument shall be
construed as if such invalid words or clauses had not been inserted or,
alternatively, said words or clauses shall be reasonably limited to the extent
that the applicable court interpreting the provisions of this Agreement
considers to be reasonable.
18.Binding Effect. This Agreement, as it relates to restrictions applicable to
Executive, is a personal contract and the rights and interests of Executive
hereunder may not be sold, transferred, assigned, pledged or hypothecated.
However, this Agreement shall inure to the benefit of and be binding upon
Company and its successors and assigns including, without limitation, any
corporation or other entity into which Company is merged or which acquires all
or substantially all of the outstanding ownership interests or assets of
Company.
19.Jurisdiction. Each of the undersigned further agrees that any action or
proceeding brought or initiated in respect of this Agreement may be brought or
initiated in the United States District Court for the State of Nevada or in any
District Court located in Clark County, Nevada, and each of the undersigned
consents to the exercise of personal jurisdiction and the placement of venue in
any of such courts, or in any jurisdiction allowed by law, in any such action or
proceeding and further consents that service of process may be effected in any
such action or proceeding in the manner provided in Section 14.065 of the Nevada
Revised Statutes or in such other manner as may be permitted by law. Each of the
undersigned further agrees that no such action shall be brought against any
party hereunder except in one of the courts above named.
20.Attorney’s Fees. In the event an action is taken by either party to enforce
this Agreement or resolve a dispute in connection herewith, the prevailing party
shall be entitled to recover the costs incurred with the prosecution and defense
of such action, including reasonable attorney’s fees.
21.Miscellaneous. This Agreement shall be construed under and governed by the
laws of the State of Nevada other than its conflicts of laws principles. This
Agreement contains the complete understanding of the parties with respect to the
subject matter of this Agreement and supersedes all prior agreements,
understandings and negotiations relating to the same subject matter. This
Agreement may only be modified by a written instrument signed by each of the
parties hereto. No provisions of this Agreement will be interpreted in favor of,
or against, any of the parties hereto by reason of the extent to which any such
party or its counsel participated in the drafting thereof or by reason of the
extent to which any such provision is inconsistent with any prior draft hereof
or thereof. Failure to require strict compliance with any term or provision of
this Agreement shall not constitute a waiver of a party’s right to insist upon
strict compliance with each and every provision of this Agreement. No waiver of
any terms and conditions of this Agreement shall be deemed to be a waiver of any
subsequent breach of that or any other term of condition. This





--------------------------------------------------------------------------------





Agreement may be executed in one or more counterparts, each of which shall be
deemed to be an original, but all of which together shall constitute one and
same instrument. The provisions of Item 3 (the last paragraph), 4L, 6H, 7, 8, 9,
11 and 14 through 21 shall survive the termination of this Agreement and
Executive’s employment with the Company. This Agreement may be executed by any
party by delivery of a facsimile or pdf signature, which signature shall have
the same force as an original signature. Any party which delivers a facsimile or
pdf signature shall promptly thereafter deliver an originally executed signature
to the other party; provided, however, that the failure to deliver an original
signature page shall not affect the validity of any signature


delivered by facsimile or pdf. The paragraph headings contained in this
Agreement are for reference only and shall not be deemed to impart substantive
meeting to any provision of this Agreement. Each party has had the opportunity
to be represented by counsel of its choice in negotiating this Agreement. This
Agreement shall therefore be deemed to have been negotiated and prepared at the
joint request and direction of the parties, at arm’s length, with the advice and
participation of counsel, and shall be interpreted in accordance with its terms
and without favor to any party.


IN WITNESS WHEREOF, this Agreement has been signed, sealed and delivered as of
the date and year first above written.


EXECUTIVE:




/s/ M. Ponder Harrison    
M. PONDER HARRISON


COMPANY:


ALLEGIANT TRAVEL COMPANY




By: /s/John Redmond    


Title: President    









